Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “1933
ACT”), OR THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR SUCH SECURITIES ARE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAW
AND THE COMPANY IS PROVIDED WITH AN OPINION OF SECURITIES COUNSEL IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH EXEMPTIONS ARE AVAILABLE.

NEITHER THIS WARRANT AGREEMENT NOR THE WARRANTS GRANTED BY THIS WARRANT
AGREEMENT ARE ASSIGNABLE OR TRANSFERRABLE WITHOUT THE EXPRESS WRITTEN CONSENT OF
UTEK CORPORATION, EXCEPT AS PROVIDED BELOW.

WARRANT AGREEMENT

 

No.     

   as of October 22, 2009

To Purchase 437,500 Shares of Common Stock of

UTEK CORPORATION

Number of Shares; Exercise Price; Exercise Time. UTEK Corporation, a Delaware
corporation (the “Company”), certifies that Gators Lender, LLC, a Florida
limited liability company (“Holder”) is entitled, on the terms and subject to
the conditions and adjustments set forth in this Warrant Agreement (the
“Warrant”), to acquire from the Company, in whole or in part, from time to time,
up to Four Hundred Thirty-Seven Thousand Five Hundred (437,500) fully paid and
nonassessable shares (the “Shares”) of common stock of the Company, par value
$0.01 per share (the “Common Stock”), at a purchase price equal to the Exercise
Price, determined as provided herein, provided, however, that such purchase
rights must be exercised if at all by 5:00 p.m. Tampa, Florida time on the fifth
anniversary of the date hereof (the “Expiration Time”). The Exercise Price shall
be equal to 105% of the volume weighted average closing price of the Common
Stock for the five consecutive trading days immediately preceding the date of
the delivery by the Holder to the Company of the Notice of Determination of the
Exercise Price, in the form attached hereto, which Notice must be delivered, if
at all, prior to the 90th day after the date hereof. In the event that such
Notice is not delivered prior to the 90th day after the date hereof, then the
Exercise Price shall be equal to 105% of the volume weighted average closing
price of the Common Stock for the five consecutive trading days immediately
preceding the date



--------------------------------------------------------------------------------

of this Warrant. The number of Shares to which this Warrant relates, type of
security and Exercise Price are subject to adjustment as provided herein, and
all references to “Common Stock” and “Exercise Price” herein shall be deemed to
include any such adjustment or series of adjustments. This Warrant is issued
pursuant to the Note and Warrant Purchase Agreement dated the same date as this
Warrant, between the Company and Holder.

 

  1. Exercise of Warrant.

a. Generally. The purchase rights represented by this Warrant are exercisable by
Holder, in whole or in part, at any time, or from time to time, prior to the
Expiration Time, by the surrender of this Warrant and the Notice of Exercise
attached hereto, all duly completed and executed on behalf of Holder, at the
office of the Company at the address stated in Section 13 hereof or such other
office or agency of the Company as it may designate by notice in writing to
Holder at the address of Holder appearing on the books of the Company (the
“Office”), and upon payment of the Exercise Price for the Shares thereby
purchased in cash, by certified or cashier’s check payable to the order of the
Company or by wire transfer to the Company in an amount equal to the Exercise
Price for the Shares thereby purchased. Thereupon, Holder as holder of this
Warrant shall be entitled to receive from the Company a stock certificate in
proper form representing the number of Shares so purchased, and a new Warrant in
substantially identical form and dated as of the date of such exercise for the
purchase of that number of Shares equal to the number of Shares subject hereto
less the number of Shares as to which this Warrant is so exercised.

b. Net Issue Election. In lieu of paying all or a portion of the Exercise Price
in cash, Holder may elect to receive, without the payment by Holder of any
additional consideration, Shares equal to the value of this Warrant or any
portion hereof, as determined below, by the surrender of this Warrant or such
portion to the Company, with the Notice of Exercise duly completed and executed
by Holder, at the principal office of the Company. Thereupon, the Company shall
issue to such Holder such number of fully paid and nonassessable Shares as is
computed using the following formula:

 

  X  

 

=

 

  

Y (A - B)

          A   

where:

 

  X = the number of shares to be issued to Holder pursuant to this Section.

 

  Y = the number of Shares covered by this Warrant in respect of which the net
issue election is made pursuant to this Section.

 

  A = the Fair Market Value (as defined below) of one Share at the time the net
issue election is made pursuant to this Section.

 

  B = the Exercise Price under this Warrant at the time the net issue election
is made pursuant to this Section, based on the election made by Holder.

 

2



--------------------------------------------------------------------------------

As used in this Warrant, the term “Fair Market Value” means:

i. if the exercise is in connection with a Change of Control, the fair market
value per share of Subject Securities shall be deemed to be the value of the
consideration per share of Subject Securities to be received by the holders of
such Subject Securities pursuant to, or in connection with, such transaction;

ii. if this Warrant is not exercised in connection with a Change of Control, and
if the Company’s Common Stock is traded on a national securities exchange or
actively traded over-the-counter:

 

  1. if the Company’s Common Stock is traded on a national securities exchange,
the fair market value shall be deemed to be the volume weighted average closing
price of the Common Stock for the five consecutive trading days immediately
preceding the date of exercise of this Warrant; or

 

  2. if the Company’s Common Stock is actively traded over-the-counter, the fair
market value shall be deemed to be the volume weighted average closing price of
the Common Stock for the five consecutive trading days immediately preceding the
date of exercise of this Warrant; or

 

  3. if neither (1) nor (2) is applicable, the fair market value shall be the
highest price per share which the Company could obtain on the date of
calculation from a willing buyer in an arms’ length transaction for the Shares
sold by the Company from authorized but unissued shares, as agreed by the
Company and Holder.

As used in this Warrant, the term “Change of Control” means (i) any merger with
or into, acquisition of, consolidation with, or other similar transaction
involving the Company; provided, however, that any such transaction in which the
shareholders of the Company existing immediately before such transaction own
more than fifty percent (50%) of total voting power of the resulting entity’s
then outstanding securities after giving effect to such transaction, shall not
constitute a Change of Control; (ii) the sale, transfer, lease, license or other
disposition of all or substantially all of the assets of the Company; (iii) any
transaction or series of related transactions pursuant to which any Person or
“group” (as such term is used in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the total voting power of the Company’s then outstanding securities;
or (iv) a liquidation, dissolution or winding up of the Company.

 

3



--------------------------------------------------------------------------------

2. Issuance of Shares. Certificates for Shares purchased hereunder shall be
delivered to Holder within a reasonable time after the date on which this
Warrant shall have been exercised in accordance with the terms hereof. The
Company represents and warrants that all Shares that may be issued upon the
exercise of this Warrant have been duly and validly authorized by all requisite
corporate action of the Company and when issued in accordance with this Warrant,
will be fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issuance thereof (other than liens or charges created by or
imposed upon Holder as holder of the Warrant or taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein). The Company agrees
that the Shares so issued shall be and shall for all purposes be deemed to have
been issued to Holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been exercised in
accordance with the terms hereof. The Company shall take all such action as may
be necessary to assure that the Shares may be so issued without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the Shares of the Company may be listed.

3. No Rights as Shareholder. This Warrant does not entitle Holder as a holder
hereof to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.

4. Charges, Taxes and Expenses. Certificates for Shares issued upon exercise of
this Warrant shall be issued in the name of Holder as holder of this Warrant.
Issuance of certificates for Shares upon the exercise of this Warrant shall be
made without charge to Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.

5. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by Holder as the registered holder at the Office of the
Company, for a new Warrant in substantially identical form and dated as of such
exchange. The Company shall maintain at the Office a registry showing the name
and address of Holder as the registered holder of this Warrant. This Warrant may
be surrendered for exchange or exercise, in accordance with its terms, at the
Office of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

6. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation
and reissuance, in lieu of this Warrant.

7. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding day not a
Saturday or a Sunday or a legal holiday.

 

4



--------------------------------------------------------------------------------

8. Adjustments and Termination of Rights. The purchase price per Share and the
number of Shares purchasable hereunder are subject to adjustment from time to
time as follows:

a. Reclassification, Recapitalization, etc. If the Company at any time shall, by
reclassification of securities, recapitalization, automatic conversion, or other
similar event affecting the number or character of outstanding shares of Common
Stock, or otherwise, change any of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change.

b. Split, Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall split, subdivide or combine
the securities as to which purchase rights under this Warrant exist, the
Exercise Price shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination.

c. Stock Dividends. If the Company at any time while this Warrant is outstanding
and unexpired shall pay a dividend with respect to Common Stock payable in
shares of Common Stock, or make any other distribution with respect to Common
Stock of shares of Common Stock, then the Exercise Price shall be adjusted, from
and after the date of determination of the shareholders entitled to receive such
dividend or distribution, to that price determined by multiplying the Exercise
Price in effect immediately prior to such date of determination by a fraction
(i) the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (ii) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.

d. Adjustment of Number of Shares. Upon each adjustment in the Exercise Price
pursuant to Section 9(b) or 9(c) hereof, the number of Shares purchasable
hereunder shall be adjusted to the product obtained by multiplying the number of
Shares purchasable immediately prior to such adjustment in the Exercise Price by
a fraction (i) the numerator of which shall be the Exercise Price immediately
prior to such adjustment, and (ii) the denominator of which shall be the
Exercise Price immediately after such adjustment.

e. Adjustment on Subsequent Issuance at Lower Price. If after the date of this
Warrant the Company at any time or from time to time issues (i) additional
shares of capital stock at a price per share that is less than the then
applicable Exercise Price (other than Common Stock issued upon the exercise of
options outstanding on the date hereof), (ii) options to purchase or rights to
subscribe for capital stock at a price per share that is

 

5



--------------------------------------------------------------------------------

less than the then applicable Exercise Price, (iii) securities that by their
terms are convertible into or exchangeable for capital stock (including, without
limitation, warrants to purchase capital stock, except for warrants to
underwriters in connection with a capital-raising transaction on behalf of the
Company) at a price per share that is less than the then applicable Exercise
Price or (iv) options to purchase or rights to subscribe for such convertible or
exchangeable securities at a price per share that is less than the then
applicable Exercise Price, the Exercise Price will immediately be reduced to the
lowest per share price applicable with respect to any such issuance of
securities. Such adjustment will be made successively whenever the Company makes
any such issuance. In the event of an adjustment pursuant to this subsection,
appropriate adjustments shall also be made to the number of Shares subject to
the Warrant so that the aggregate purchase price payable for the total number of
Shares purchasable under this Warrant (as adjusted) remains the same.

Such adjustment will be made successively whenever the Company makes any such
issuance. In the event of an adjustment pursuant to this subsection, appropriate
adjustments shall also be made to the number of Shares subject to the Warrant so
that the aggregate purchase price payable for the total number of Shares
purchasable under this Warrant (as adjusted) remains the same.

f. Other Action Affecting Shares. In case the Company shall take any action
affecting the outstanding number of Shares other than an action described in any
of the above Sections 9(a)-(e) which would have an inequitable effect on Holder,
the Exercise Price shall be adjusted in such manner and at such time as the
Company’s Board of Directors determines in good faith to be equitable in the
circumstances.

9. Notice of Adjustments, Notices. If the Exercise Price or number or type of
securities issuable hereunder shall be adjusted pursuant to Section 9 hereof,
the Company shall issue and provide to Holder as holder of this Warrant a
certificate signed by an officer of the Company setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated and the Exercise Price and number
of Shares purchasable hereunder after giving effect to such adjustment.

10. Governing Law; Remedies. This Warrant shall be binding upon any successors
or assigns of the Company. This Warrant shall constitute a contract under the
laws of Florida and for all purposes shall be construed in accordance with and
governed by the laws of said state, without giving effect to the conflict of
laws principles. The Company stipulates that the remedies at law of Holder in
the event of any default or threatened default by the Company in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise, without the
necessity of proving damages or posting any bond in connection therewith.

 

6



--------------------------------------------------------------------------------

11. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and
Holder as holder hereof.

12. Notice. All notices hereunder shall be in writing and shall be effective
(a) on the day on which delivered if delivered personally or transmitted by
telex or telegram or telecopier with evidence of receipt, (b) one business day
after the date on which the same is delivered to a nationally recognized
overnight courier service with evidence of receipt or (c) five business days
after the date on which the same is deposited, postage prepaid, in the U.S.
mail, sent by certified or registered mail, return receipt requested, and
addressed to the party to be notified at the address indicated below for the
Company, or at the address for Holder set forth in the registry maintained by
the Company pursuant to Section 6 or at such other address and/or telecopy or
telex number and/or to the attention of such other person as the Company or
Holder may designate by ten-day advance written notice.

Notice Address for the Company:

UTEK Corporation

2109 Palm Avenue

Tampa, FL 33605

Attention: President

13. Assignment. This Warrant may not be assigned by Holder without the prior
written consent of the Company, which consent may be withheld in the sole
discretion of the Company for any reason or no reason, except that this Warrant
may be transferred to members of the Holder and by members of the Holder for
estate planning purposes. Without limitation of the foregoing, in connection
with any proposed transfer, Holder shall be obliged to provide the Company with
evidence satisfactory to the Company, including an opinion of counsel
satisfactory to the Company, that the proposed transfer and the exercise hereof
by the proposed transferee will be exempt from the registration requirements
under the Securities Act of 1933 and applicable state securities law.

14. Entire Agreement. This Warrant and the forms attached hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

15. No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but it will at all times in good
faith assist in the carrying out of all of the provisions of this Warrant.

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer.

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO WARRANT AGREEMENT]

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer.

Dated: as of October 22, 2009

 

UTEK CORPORATION By:  

/s/ Doug Schaedler

      Name:  

Doug Schaedler

      Title:  

President

 

8



--------------------------------------------------------------------------------

NOTICE OF DETERMINATION OF THE EXERCISE PRICE

 

To: UTEK CORPORATION

The undersigned hereby elects to have the Exercise Price for the purchase of
shares of Common Stock, par value $0.01 per share (the “Common Stock”), of UTEK
Corporation (the “Company”), pursuant to the terms of the attached Warrant, set
based upon the volume weighted average closing price of the Common Stock for the
five consecutive trading days immediately preceding the date of the delivery by
the undersigned to the Company of this Notice of Determination of the Exercise
Price, as such date shall be evidenced by a receipt issued by the Company, in
the event of a hand delivery, or a delivery receipt issued by the U.S. Post
Office or courier service.

 

        

 

        

[Name]

 

      

 

[Date]

    

[Signature]



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To: UTEK CORPORATION

1. The undersigned hereby elects to purchase
                                         shares (the “Shares”) of Common Stock,
par value $0.01 per share, of UTEK Corporation (the “Company”) pursuant to the
terms of the attached Warrant, and tenders herewith payment of the purchase
price and any transfer taxes payable pursuant to the terms of the Warrant.

2. The Shares to be received by the undersigned upon exercise of the Warrant are
being acquired for the undersigned’s own account and not as a nominee or agent,
and not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same, except in compliance with applicable federal
and state securities laws. The undersigned further represents that the
undersigned does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or to
any third person, with respect to the Shares. The undersigned has received all
the information considered by the undersigned to be necessary or appropriate for
deciding whether to purchase the Shares.

3. The undersigned understands that the Shares are characterized as “restricted
securities” under federal securities laws inasmuch as they are being acquired
from the Company in a transaction not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933 (the “Act”), only in certain
limited circumstances. In this connection, the undersigned represents that the
undersigned is familiar with Rule 144 of the Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Act.

4. The undersigned understands the certificates evidencing the Shares may bear
one or all of the following legends:

 

  (a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, THE FLORIDA SECURITIES ACT, OR ANY OTHER
SIMILAR SECURITIES STATUTE. THIS CERTIFICATE MAY ONLY BE TRANSFERRED UPON
REGISTRATION OF THE SHARES UNDER THE FOREGOING STATUTES AND APPLICABLE
REGULATIONS ADOPTED THEREUNDER OR UPON THE DELIVERY TO THE CORPORATION OF AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

  (b) Any legend required by applicable state law.



--------------------------------------------------------------------------------

5. Please issue a certificate or certificates representing said Shares in the
name of the undersigned and issue a new Warrant for the portion of the attached
Warrant that is not being exercised.

 

   

 

                    [Name]

 

   

 

                [Date]                     [Signature]

 

2